 

Exhibit 10.3

 

SECURITIES PURCHASE AGREEMENT

 

SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of November 29, 2018,
by and among Applied DNA Sciences, Inc., a Delaware corporation, with
headquarters located at 50 Health Sciences Drive, Stony Brook, New York 11790
(the “Company”), and the investors listed on the Schedule of Buyers attached
hereto (individually, a “Buyer” and collectively, the “Buyers”).

 

WHEREAS:

 

A.           The Company and each Buyer is executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(a)(2) of the Securities Act of 1933, as amended (the “1933 Act”),
and Rule 506(b) of Regulation D (“Regulation D”) as promulgated by the United
States Securities and Exchange Commission (the “SEC”) under the 1933 Act.

 

B.           The Company has authorized a new series of secured convertible
notes of the Company which notes shall be convertible into the Company’s common
stock, $0.001 par value per share (the “Common Stock”), all in accordance with
the terms of the Notes (as defined below).

 

C.           Each Buyer wishes to purchase on a several and not a joint basis,
and the Company wishes to sell, upon the terms and conditions stated in this
Agreement, that principal amount of the Notes, in substantially the form
attached hereto as Exhibit A (the “Notes”), set forth opposite such Buyer’s name
in column (3) on the Schedule of Buyers attached hereto (which aggregate amount
for all Buyers shall be $550,000).

 

D.           Contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering a Registration Rights
Agreement, substantially in the form attached hereto as Exhibit B (the
“Registration Rights Agreement”), pursuant to which the Company has agreed to
provide certain registration rights with respect to the Registrable Securities
(as defined in the Registration Rights Agreement) under the 1933 Act and the
rules and regulations promulgated thereunder, and applicable state securities
laws.

 

E.           The Common Stock issued upon the conversion of the Notes shall be
known as the “Conversion Shares.”

 

F.           The Notes and the Conversion Shares are collectively referred to
herein as the “Securities.”

 

G.           The Notes will be secured by a security interest in substantially
all of the assets of the Company, as evidenced by the security agreement,
substantially in the form attached hereto as Exhibit C (the “Security
Document”), which shall be executed within five (5) Business Days of the
Closing.

 

NOW, THEREFORE, the Company and each Buyer hereby agree as follows:

 

1.PURCHASE AND SALE OF NOTES.

 

(a)          Purchase of Notes. Subject to the satisfaction (or waiver) of the
conditions set forth in Sections 6 and 7 below, the Company shall issue and sell
to each Buyer, and each Buyer severally, but not jointly, agrees to purchase
from the Company on the applicable Closing Date (as defined below), a principal
amount of Notes as is set forth opposite such Buyer’s name in column (3) on the
Schedule of Buyers (the “Closing”).

 

(b)          Closing. The Closing shall occur on the applicable Closing Date (as
defined below) at the offices of Pepper Hamilton LLP, 620 Eighth Avenue, New
York, NY 10018.

 

(c)          Purchase Price. The purchase price for each Buyer of the Notes to
be purchased by each such Buyer at the Closing shall be the amount set forth
opposite such Buyer’s name in column (4) of the Schedule of Buyers (the
“Purchase Price”).

 

 

 

 

(d)          Closing Date. The date and time of each Closing (each, a “Closing
Date”) shall be mutually agreed by the Company and each Buyer after notification
of satisfaction (or waiver) of the conditions to the Closing set forth in
Sections 6 and 7 below.

 

(e)          Delivery and Payment. On or prior to the Closing Date, each Buyer
shall pay its Purchase Price for the Notes to be issued and sold to such Buyer
at the Closing by check or wire transfer of immediately available funds to such
account or accounts of the Company as the Company shall specify, and the Company
shall deliver to each Buyer, the Notes (in the principal amounts as such Buyer
shall request) which such Buyer is then purchasing duly executed on behalf of
the Company and registered in the name of such Buyer or its designee.

 

2.BUYER’S REPRESENTATIONS AND WARRANTIES.

 

Each Buyer represents and warrants with respect to only itself and no other
Buyer that:

 

(a)          No Public Sale or Distribution. Such Buyer is (i) acquiring the
Notes and (ii) upon conversion of the Notes will acquire the Conversion Shares
issuable upon conversion of the Notes, for its own account and not with a view
towards, or for resale in connection with, the public sale or distribution
thereof, except pursuant to sales registered or exempted under the 1933 Act.
Except as previously disclosed to the Company in writing, such Buyer (i) does
not presently have any agreement or understanding, directly or indirectly, with
any Person (defined as any individual, limited liability company, partnership,
joint venture, corporation, trust, unincorporated organization, government or
any department or agency thereof) to distribute any of the Securities, and (ii)
is not a broker-dealer registered with the SEC under the Securities Exchange Act
of 1934, as amended (the “1934 Act”), or any entity engaged in the business that
would require it to be so registered as a broker-dealer.

 

(b)          Accredited Investor Status. Such Buyer is an “accredited investor”
as that term is defined in Rule 501(a) of Regulation D.

 

(c)          Reliance on Exemptions. Such Buyer understands that the Securities
are being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of such Buyer
to acquire the Securities.

 

(d)          Information. Such Buyer and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Securities,
which have been requested by such Buyer. Such Buyer and its advisors, if any,
have reviewed a copy of the Company’s most recent Annual Report on Form 10-K
(including any risk factors), Quarterly Reports on Form 10-Q (including any risk
factors), Proxy Statements on Form Def 14A and current reports on Form 8-K. Such
Buyer and its advisors, if any, have been afforded the opportunity to ask
questions of the Company. Such Buyer understands that its investment in the
Securities involves a high degree of risk. Such Buyer has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Securities.

 

(e)          No Governmental Review. Such Buyer understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities. Any statement to the contrary is unlawful.

 

(f)          Legends. Buyer understands that the certificates or other
instruments representing the Securities have been issued pursuant to an
exemption from registration or qualification under the 1933 Act and applicable
state securities laws, and except as set forth below, the Securities shall bear
any legend as required by the “blue sky” laws of any state and a restrictive
legend in substantially the following form (and a stop-transfer order may be
placed against transfer of such stock certificates):

 

 -2- 

 

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER
SAID ACT.

 

Certificates evidencing Securities shall not be required to contain the legend
set forth above or any other legend (i) while a registration statement covering
the resale of such Securities is effective under the 1933 Act, (ii) following
any sale of such Securities pursuant to Rule 144 (assuming the transferor is not
an affiliate of the Company), (iii) if such Securities are eligible to be sold,
assigned or transferred under Rule 144 (provided that Buyer provides the Company
with reasonable assurances that such Securities are eligible for sale,
assignment or transfer under Rule 144), (iv) in connection with a sale,
assignment or other transfer (other than under Rule 144), provided that Buyer
provides the Company with an opinion of counsel to Buyer from reputable counsel
to the effect that such sale, assignment or transfer of the Securities may be
made without registration under the applicable requirements of the 1933 Act or
(v) if such legend is not required under applicable requirements of the 1933 Act
(including, without limitation, controlling judicial interpretations and
pronouncements issued by the SEC).

 

If a legend is not required pursuant to the foregoing, the Company shall no
later than five (5) Business Days following the delivery by Buyer to the Company
or the transfer agent (with notice to the Company) of a legended certificate
representing such Securities (endorsed or with stock powers attached, signatures
guaranteed, and otherwise in form necessary to affect the reissuance and/or
transfer, if applicable), together with any other deliveries from Buyer as may
be required above in this Section 2(f), as directed by Buyer, either: (A)
provided that the Company’s transfer agent is participating in the DTC Fast
Automated Securities Transfer Program and such Securities are Conversion Shares,
credit the aggregate number of shares of Common Stock to which Buyer shall be
entitled to Buyer’s or its designee’s balance account with DTC through its
Deposit/Withdrawal at Custodian system or (B) if the Company’s transfer agent is
not participating in the DTC Fast Automated Securities Transfer Program or the
Securities are not shares of Common Stock, issue and deliver (via reputable
overnight courier) to Buyer, a certificate representing such Securities that is
free from all restrictive and other legends, registered in the name of Buyer or
its designee.

 

(g)          Validity; Enforcement. This Agreement, the Registration Rights
Agreement and the Security Document to which such Buyer is a party have been
duly and validly authorized, executed and delivered on behalf of such Buyer and
shall constitute the legal, valid and binding obligations of such Buyer
enforceable against such Buyer in accordance with their respective terms, except
as such enforceability may be limited by general principles of equity or to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

 

(h)          Residency. Such Buyer is a resident of that jurisdiction specified
below its address on the Schedule of Buyers.

 

(i)          Brokers and Finders. No Person will have, as a result of the
transactions contemplated by the Transaction Documents, as defined below, any
valid right, interest or claim against or upon the Company for any commission,
fee or other compensation pursuant to any agreement, arrangement or
understanding with a placement agent entered into by or on behalf of such Buyer.

 

(j)          Confidentiality Prior To The Date Hereof. Other than to other
Persons party to this Agreement, such Buyer has maintained the confidentiality
of all disclosures made to it in connection with this transaction (including the
existence and terms of this transaction).

 

(k)          Sold to Various Buyers. Such Buyer understands that the Notes (i)
may be sold to various Buyers in one or more Closings, (ii) will generally be
for a term of three years but may have varying maturity dates, (iii) may be
purchased by officers and directors of the Company, (iv) regardless of issue or
sale date, will be secured on a pari passu basis by the same Security Document,
and the perfection of any related security interest is not required to occur
until 30 days after the first Closing Date and (v) may be issued in a principal
amount of up to $3,500,000. In addition, Buyer understands that a majority of
the principal amount of the Notes may be purchased by the Chief Executive
Officer of the Company (the “CEO”) and as a result the CEO may have the ability
to direct the actions of the Collateral Agent, direct the approval of amendments
to the Transaction Documents and control the demand rights under the
Registration Rights Agreement.

 

 -3- 

 

 

(l)          No Independent Counsel. Such Buyer understands that Pepper Hamilton
LLP has represented the Company in the preparation of the Transaction Documents
and there is no independent counsel that has represented the Buyers.

 

3.REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to each of the Buyers as of the date hereof
that:

 

(a)          Organization and Qualification. The Company is duly organized and
validly existing in good standing under the laws of the jurisdiction in which it
is formed, and has the requisite power and authorization to own its properties
and to carry on its business as now being conducted.

 

(b)          Authorization; Enforcement; Validity. The Company and its
Subsidiaries each has the corporate power and authority to enter into and
perform its obligations under this Agreement, the Notes, the Registration Rights
Agreement, the Security Document, the Transfer Agent Instructions (substantially
in the Form of Exhibit D) to which it is a party, and each of the other
agreements entered into by the parties hereto in connection with the
transactions contemplated by this Agreement (collectively, the “Transaction
Documents”) and to issue the Securities in accordance with the terms hereof and
thereof. The execution and delivery of the Transaction Documents by the Company
and its Subsidiaries and the consummation by the Company and its Subsidiaries of
the transactions contemplated hereby and thereby, including, without limitation,
the issuance of the Notes, the reservation for issuance and the issuance of the
Conversion Shares issuable upon conversion of the Notes, and the granting of a
security interest in the Collateral (as defined in the Security Document), have
been duly authorized by the Company’s and such Subsidiaries’ respective Board of
Directors and no further consent, or authorization is required by the Company,
such Subsidiaries, their respective Board of Directors or their respective
stockholders. This Agreement and the other Transaction Documents have been duly
executed and delivered by the Company and such Subsidiaries, and constitute the
legal, valid and binding obligations of the Company and such Subsidiaries,
enforceable against the Company and such Subsidiaries in accordance with their
respective terms, except (i) the perfection of any security interest required by
the Security Document need not occur until 45 days after the first Closing Date
and (ii) as such enforceability may be limited by general principles of equity
or applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

 

(c)          Issuance of Securities. The issuance of the Notes are duly
authorized and are free from all taxes, liens and charges with respect to the
issue thereof. As of the Closing, 660,000 shares of Common Stock shall have been
duly authorized and reserved for issuance which equals 100% of the maximum
number of shares Common Stock issuable upon conversion of the Notes. Upon
conversion in accordance with the Notes, the Conversion Shares will be validly
issued, fully paid and nonassessable and free from all preemptive or similar
rights, taxes, liens and charges with respect to the issue thereof, with the
holders being entitled to all rights accorded to a holder of Common Stock.
Subject to the accuracy of the representations made by each Buyer in Section 2,
the offer and issuance by the Company of the Securities is exempt from
registration under the 1933 Act.

 

(d)          No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and its Subsidiaries and the consummation
by the Company and its Subsidiaries of the transactions contemplated hereby and
thereby (including, without limitation, the issuance of the Notes, the granting
of a security interest in the Collateral and reservation for issuance and
issuance of the Conversion Shares) will not (i) result in a violation of the
Certificate of Incorporation of the Company, as amended from time to time and as
in effect on the date hereof (the “Certificate of Incorporation”) or any
certificate or articles of incorporation, certificate of formation, any
certificate of designations or other charter document of any of its
Subsidiaries, or the Bylaws of the Company, as amended from time to time and as
in effect on the date hereof (the “Bylaws”), or any of its Subsidiaries or (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its Subsidiaries is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws and regulations
and the rules and regulations of The NASDAQ Capital Market (the “Principal
Market”)) applicable to the Company or any of its Subsidiaries or by which any
property or asset of the Company or any of its Subsidiaries is bound or
affected, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations that would not, individually or in the
aggregate, have a Material Adverse Effect. As used in this Agreement, “Material
Adverse Effect” means any material adverse effect on the business, properties,
assets, operations, results of operations, condition (financial or otherwise) or
prospects of the Company and its Subsidiaries, taken as a whole, or on the
transactions contemplated by this Agreement and the other Transaction Documents,
or on the authority or ability of the Company to perform its obligations under
the Transaction Documents.

 

 -4- 

 

 

(e)          Consents. Except for the filing with the SEC of one or more
Registration Statements in accordance with the requirements of the Registration
Rights Agreement, the filing with the SEC of a Current Report on Form 8-K
describing the terms of the transactions contemplated by the Transaction
Documents, the filing of the Form D with the SEC and for such filings as shall
be required under state securities or “blue sky” laws, and the filing of any
notice with the Financial Industry Regulatory Authority, neither the Company nor
any of its Subsidiaries is required to obtain any consent, authorization or
order of, or make any filing or registration with, any court, governmental
agency or any regulatory or self-regulatory agency or any other Person in order
for it to execute, deliver or perform any of its obligations under or
contemplated by the Transaction Documents, in each case in accordance with the
terms hereof or thereof, which have not been or will not be obtained or effected
on or prior to the Closing Date, and the Company and its Subsidiaries have no
knowledge of any facts or circumstances which might prevent the Company from
obtaining or effecting any of the registration, application or filings pursuant
to the preceding sentence.

 

4.COVENANTS.

 

(a)          Reasonable Best Efforts. Each party shall use its reasonable best
efforts timely to satisfy each of the covenants and conditions to be satisfied
by it as provided in Sections 6 and 7 of this Agreement.

 

(b)          Disclosure of Transactions and Other Material Information. On or
before 8:30 a.m., New York City time, by the fourth (4th) Business Day following
the date of this Agreement, the Company shall file a Current Report on Form 8-K
describing the terms of the transactions contemplated by the Transaction
Documents in the form required by the 1934 Act and attaching the material
Transaction Documents (including, without limitation, this Agreement (and all
schedules to this Agreement), the form of the Notes, the Registration Rights
Agreement and the Security Document) as exhibits to such filing (including all
attachments, the “8-K Filing”). As used herein, “Business Day” means any day
other than Saturday, Sunday or other day on which commercial banks in The City
of New York are authorized or required by law to remain closed.

 

(c)          Reservation of Shares. So long as any Buyer owns any Securities,
the Company shall take all action necessary to at all times have authorized, and
reserved for the purpose of issuance, no less than 100% of the number of shares
of Common Stock issuable upon conversion of the Notes then outstanding (without
taking into account any limitations on the conversion of the Notes set forth in
the Notes).

 

(d)          Collateral Agent.

 

(i)          Corporation Service Company (“CSC”) is hereby appointed Collateral
Agent under the Security Document and each Buyer hereby authorizes CSC, in such
capacity, to act as its agent in accordance with the terms of the Security
Document and this Agreement. The provisions of this Section 4(d) are solely for
the benefit of the Buyers and the Company and its Affiliates shall not have any
rights as a third party beneficiary of any of the provisions thereof. In
performing its functions and duties under the Security Document and this
Agreement, the Collateral Agent shall act solely as an agent of Buyers and does
not assume and shall not be deemed to have assumed any obligation towards or
relationship of agency or trust with the Company or any of its Affiliates. The
Collateral Agent shall be obligated, and shall have the powers and rights, to
make demands, to give notices, to exercise or refrain from exercising any
rights, and to take or refrain from taking any action (including, without
limitation, the release or substitution of Collateral), solely in accordance
with this Agreement and the Security Document. If any provision, duty,
obligation or right under the Security Document is in conflict with any
provision, duty, obligation or right under this Agreement then this Agreement
shall control. The Collateral Agent shall not have any duties or
responsibilities, except those expressly set forth herein and in the Security
Document and such powers as are incidental thereto.

 

 -5- 

 

 

(ii)         Each Buyer irrevocably authorizes the Collateral Agent to take such
action on such Buyer’s behalf and to exercise such powers, rights and remedies
hereunder as are specifically delegated or granted to the Collateral Agent by
the terms of this Agreement and the Security Document, together with such
powers, rights and remedies as are reasonably incidental thereto. The Collateral
Agent shall have only those duties and responsibilities that are expressly
specified herein and therein. The Collateral Agent may exercise such powers,
rights and remedies and perform such duties by or through its agents or
employees. Notwithstanding any other provisions hereof or of any provision of
the Security Document, the Collateral Agent shall not have or be deemed to have
any fiduciary relationship with the Buyers or any other person or entity, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or the Security Document or
otherwise exist against the Collateral Agent. Without limiting the generality of
the foregoing sentence, the use of the term “agent” in this Agreement or the
Security Document with reference to the Collateral Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law.

 

(iii)        The Collateral Agent may act in reliance upon any writing or
instrument or signature which it, in good faith, believes to be genuine, and may
assume the validity and accuracy of any statement or assertion contained in such
a writing or instrument and may assume that any person or entity purporting to
give any writing, notice, advice or instruction in connection with the
provisions hereof has been duly authorized to do so. The Collateral Agent may
consult with counsel and shall be entitled to act, and shall be fully protected
in any action taken in good faith, in accordance with advice given by counsel.
The Collateral Agent shall not be liable to the Company or any of its
Affiliates, or the Buyers for any recitals or warranties herein or in the
Security Document, nor for the effectiveness, enforceability, validity or due
execution of the Security Document or any other agreement, document or
instrument, nor to make any inquiry respecting the performance by any party of
their respective obligations thereunder. Any such inquiry which may be made by
the Collateral Agent shall not obligate it to make any further inquiry or to
take any action.

 

(iv)        The Collateral Agent shall not be required to take any action which,
in the Collateral Agent’s sole and absolute judgment, could involve it in
expense or liability unless furnished with security and indemnity which it
deems, in its sole and absolute discretion, to be satisfactory. In the event the
Collateral Agent receives conflicting instructions hereunder or under any of the
Security Document, the Collateral Agent shall be fully protected in refraining
from acting until such conflict is resolved to the satisfaction of the
Collateral Agent. Neither the Collateral Agent nor any of its directors,
officers, employees or agents shall be liable, except for the Collateral Agent’s
bad faith, negligence or willful misconduct as finally determined by a court of
competent jurisdiction for any action taken or omitted under or in connection
with this Agreement, the Security Document or any other instrument or document
in connection herewith or therewith.

 

(v)         The Collateral Agent may resign or be removed by the Buyers (by a
vote of the holders of a majority of the outstanding principal of the Notes) as
Collateral Agent hereunder at any time upon at least thirty (30) days’ prior
notice. If the Collateral Agent at any time shall resign, the Buyers shall (by a
vote of the holders of a majority of the outstanding principal of the Notes),
within ten (10) days after such notice appoint a successor Collateral Agent
which shall thereupon become the Collateral Agent hereunder and under the
Security Document. If no successor Collateral Agent shall have been so
appointed, and shall have accepted such appointment, within the above time frame
the retiring Collateral Agent may appoint a successor. Upon the acceptance of
any appointment as Collateral Agent hereunder by a successor Collateral Agent,
such successor Collateral Agent shall be entitled to receive from the retiring
Collateral Agent such documents of transfer and assignment as such successor
Collateral Agent may reasonably request, and shall thereupon succeed to and
become vested with all rights, powers, privileges and duties of the retiring
Collateral Agent, and the retiring Collateral Agent shall be discharged from its
duties and obligations under this Agreement. After the effective date of any
retiring Collateral Agent’s resignation hereunder as collateral agent, the
provisions of this section shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Collateral Agent under this Agreement.

 

 -6- 

 

 

(vi)        The Collateral Agent shall not be deemed to have knowledge or notice
of the occurrence of any default unless the Collateral Agent has received a copy
of a notice thereof from a Buyer referring to this Agreement and describing such
default. In the event that the Collateral Agent receives such a notice, the
Collateral Agent shall promptly give notice thereof to the other Buyers and to
the Company. The Collateral Agent shall be permitted to take such action with
respect to any default as provided in this Agreement and the Security Document.

 

(vii)       Each Buyer, by its acceptance of the benefits hereof and of the
Security Document, agrees that it shall have no right individually to realize
upon any of the Collateral, it being understood and agreed by each Buyer that
all rights and remedies may be exercised solely by the Collateral Agent for the
benefit of the Buyer in accordance with the provisions of this Agreement and the
Security Document in the Collateral Agent’s sole and absolute discretion.

 

(viii)      Upon any payment or distribution of assets of the Company of any
kind or character, whether in cash, property or securities, to its creditors
upon any dissolution or winding-up or total or partial liquidation or
reorganization of the Company, whether voluntary or involuntary or in
bankruptcy, insolvency, receivership or other proceedings including, without
limitation, all amounts received by the Collateral Agent on behalf of the
Buyers, or received by the Buyers, shall be paid by the in accordance with its
outstanding secured Obligations (as defined in the Security Document) to each of
the Buyers in accordance with clause (xii) below. Any and all amounts referred
to in this clause (viii)or any other amounts or proceeds of collateral received
by any of the Buyers shall be held in trust for the benefit of all of the
Buyers, shall be immediately delivered by the applicable Buyers to the
Collateral Agent in the amount and form received, and shall be apportioned, paid
over or delivered among the Buyers in accordance with clause (xi) of this
Agreement.

 

(ix)         Except as provided by law, the security interests in the Collateral
shall be for the ratable benefit of the Buyers, shall rank equally in priority,
none being senior or subordinate to any other. No Buyer shall contest the
validity, perfection, priority or enforceability of the lien of any other Buyer
in the Collateral. Each Buyer, by its acceptance of the benefits hereof, agrees
that it shall have no right individually to realize upon any of the Collateral
under this Agreement, the Security Document, pursuant to applicable law, or
otherwise, it being understood and agreed by each Buyer that all rights and
remedies under this Agreement, the Security Document, pursuant to applicable
law, or otherwise, may be exercised solely by the Collateral Agent for the
benefit of Buyers in accordance with the provisions of this Agreement and the
Security Document.

 

(x)          Upon any payment or distribution of assets of the Company of any
kind or character, whether in cash, property or securities, to creditors upon
any dissolution or winding-up or total or partial liquidation or reorganization
of the Company, whether voluntary or involuntary or in bankruptcy, insolvency,
receivership or other proceedings (each such payment, distribution and/or amount
is hereafter referred to as a “Collateral Proceeds Amount”), shall be disbursed
in accordance with clause (xi) below.

 

(xi)         Any and all Collateral Proceeds Amount and any other amounts or
proceeds of Collateral received by any of the Buyers shall be held in trust for
the benefit of all of the Buyers, shall be immediately delivered by the
applicable Buyer to the Collateral Agent in the amount and form received, and,
subject to the rights to any of the Collateral Proceeds Amount or such other
amounts or proceeds of Collateral of the holders of the other security interests
in the Collateral referred to in clause (x) above, shall be apportioned, paid
over or delivered as follows: first, to the Collateral Agent for the payment or
reimbursement of any expenses and fees of, or any other amount payable to, the
Collateral Agent hereunder or under the Security Document, and next, among the
Buyers on a pro rata basis to each in accordance with the Company’s outstanding
obligations to each of the Buyers which are secured pursuant to this Agreement.

 

5.REGISTER; TRANSFER AGENT INSTRUCTIONS.

 

(a)          Register. The Company shall maintain at its principal executive
offices (or such other office or agency of the Company as it may designate by
notice to each holder of Securities), a register for the Notes in which the
Company shall record the name and address of the Person in whose name the Notes
have been issued (including the name and address of each transferee), the
aggregate number of Notes held by such Person, and any tax related information
required to be maintained. The Company shall keep the register open and
available at all times during business hours for inspection of any Buyer or its
legal representatives.

 

 -7- 

 

 

(b)          Transfer Agent Instructions. If a Buyer effects a sale, assignment
or transfer of the Conversion Shares, the Company shall permit the transfer, in
compliance with applicable securities laws, and shall promptly instruct its
transfer agent to issue one or more certificates or credit shares to the
applicable balance accounts at DTC in such name and in such denominations as
specified by such Buyer to effect such sale, transfer or assignment. In the
event that such sale, assignment or transfer involves Conversion Shares sold,
assigned or transferred pursuant to an effective registration statement or in
compliance with Rule 144, the transfer agent shall issue such shares to such
Buyer, assignee or transferee (as the case may be) without any restrictive
legend in accordance with Section 2(f). Any fees (with respect to the transfer
agent, counsel to the Company or otherwise) associated with the issuance of such
opinion or the removal of any legends on any of the Securities as referred to in
Section 2(f) shall be borne by the Company.

 

6.CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

 

The obligation of the Company hereunder to issue and sell the Notes to each
Buyer at the Closing is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions, provided that these conditions are
for the Company’s sole benefit and may be waived by the Company at any time in
its sole discretion by providing each Buyer with prior written notice thereof:

 

(i)          Such Buyer and each other Buyer shall have executed each of the
Transaction Documents to which it is a party and delivered the same to the
Company.

 

(ii)         Such Buyer and each other Buyer shall have delivered to the Company
the Purchase Price for the Notes being purchased by such Buyer and each other
Buyer at the Closing by check or wire transfer of immediately available funds.

 

(iii)        The representations and warranties of such Buyer and each other
Buyer shall be true and correct in all material respects as of the date hereof
and as of the Closing Date as though made at that time (except for
representations and warranties that speak as of a specific date), and such Buyer
and each other Buyer shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by such Buyer and each
other Buyer at or prior to the Closing Date.

 

7.CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.

 

The obligation of each Buyer hereunder to purchase the Notes at the Closing is
subject to the satisfaction, at or before the Closing Date, of each of the
following conditions, provided that these conditions are for each Buyer’s sole
benefit and may be waived by such Buyer at any time in its sole discretion by
providing the Company with prior written notice thereof:

 

(i)          The Company shall have executed and delivered to such Buyer (A)
each of the Transaction Documents and (B) the Notes (in such principal amounts
as such Buyer shall request) being purchased by such Buyer at the Closing
pursuant to this Agreement.

 

(ii)         The Company shall have delivered to such Buyer a copy of the
Transfer Agent Instructions, substantially in the form attached hereto as
Exhibit D, which instructions shall have been delivered to and acknowledged in
writing by the Company’s transfer agent.

 

(iii)        The representations and warranties of the Company shall be true and
correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of the date when made and as of
the Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date) and the Company shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by the Company at or prior to the Closing Date.

 

(iv)        The Common Stock (I) shall be designated for quotation or listed on
the Principal Market and (II) shall not have been suspended, as of the Closing
Date, by the SEC or the Principal Market from trading on the Principal Market
nor shall suspension by the SEC or the Principal Market have been threatened, as
of the Closing Date.

 

 -8- 

 

 

(v)         The Company shall have obtained all governmental, regulatory or
third party consents and approvals, if any, necessary for the sale of the
Securities.

 

8.          TERMINATION. In the event that the Closing shall not have occurred
with respect to a Buyer on or before ten (10) Business Days from the date hereof
due to the Company’s or such Buyer’s failure to satisfy the conditions set forth
in Sections 6 and 7 above (and the nonbreaching party’s failure to waive such
unsatisfied condition(s)), the nonbreaching party shall have the option to
terminate this Agreement at the close of business on such date without liability
of any party to any other party.

 

9.MISCELLANEOUS.

 

(a)          Governing Law; Jurisdiction; Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(b)          Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.

 

(c)          Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

(d)          Severability. If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

(e)          Entire Agreement; Amendments. This Agreement and the other
Transaction Documents supersede all other prior oral or written agreements
between the Buyers, the Company, their affiliates and Persons acting on their
behalf with respect to the matters discussed herein, and this Agreement, the
other Transaction Documents and the instruments referenced herein and therein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor any Buyer makes any representation, warranty,
covenant or undertaking with respect to such matters. No provision of this
Agreement may be amended other than by an instrument in writing signed by the
Company and the Required Holders (as defined in the Note), and any amendment to
this Agreement made in conformity with the provisions of this Section 9(e) shall
be binding on all Buyers and holders of Securities, as applicable. No provision
hereof may be waived other than by an instrument in writing signed by the party
against whom enforcement is sought. No such amendment shall be effective to the
extent that it applies to less than all of the holders of the applicable
Securities then outstanding. No consideration shall be offered or paid to any
Person to amend or consent to a waiver or modification of any provision of any
of the Transaction Documents unless the same consideration also is offered to
all of the parties to the Transaction Documents or holders of Notes. The Company
has not, directly or indirectly, made any agreements with any Buyers relating to
the terms or conditions of the transactions contemplated by the Transaction
Documents except as set forth in the Transaction Documents. Without limiting the
foregoing, the Company confirms that, except as set forth in this Agreement, no
Buyer has made any commitment or promise or has any other obligation to provide
any financing to the Company or otherwise.

 

 -9- 

 

 

(f)          Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Business Day after deposit with
an overnight courier service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be:

 



  If to the Company:           Applied DNA Sciences, Inc.     50 Health Sciences
Drive     Stony Brook, New York 11790     Telephone: (631) 240-8800    
Attention: Chief Financial Officer           With copies to:           Pepper
Hamilton LLP     620 Eighth Street, Floor 37     New York, NY 10018    
Telephone: 212-808-2724     Attention: Merrill Kraines, Esq.           If to the
Transfer Agent:           American Stock Transfer and Trust Company     6201
15th Ave.     Brooklyn, New York 11219     Telephone: (718) 921-8210    
Facsimile: (718) 921-8355     Attention: Vito Cirone         If to the
Collateral Agent:     CSC     251 Little Falls Drive     Wilmington, DE 19808  
  Telephone: (866) 403-5272     Facsimile: (302) 636-5454     Attention: [●]

 

If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers, with copies to such Buyer’s representatives as set forth on the Schedule
of Buyers, or to such other address and/or facsimile number and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by an overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from an overnight
courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

 

 -10- 

 

 

(g)          Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns,
including any purchasers of the Notes. The Company shall not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the Required Holders, including by way of a Fundamental Transaction
(unless the Company is in compliance with the applicable provisions governing
Fundamental Transactions set forth in the Notes). A Buyer may assign some or all
of its rights hereunder without the consent of, but upon prompt written notice
to, the Company, in which event such assignee shall be deemed to be a Buyer
hereunder with respect to such assigned rights.

 

(h)          No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

(i)           Reliance by the Collateral Agent. The parties agree and
acknowledge that the Collateral Agent may rely on the representations,
warranties, agreements and covenants of the Company contained in this Agreement
and may rely on the representations and warranties to the respective Buyer set
forth in this Agreement as if such representations, warranties, agreements and
covenants, as applicable, were made directly to the Collateral Agent. In
addition, no representation, warranty or covenant, express or implied, is or
will be made by the Collateral Agent with respect to the Company or the
transactions contemplated by this Agreement; and no responsibility of any kind
exists with the Collateral Agent with respect to the completeness or accuracy
of, or any other matter concerning, any other information made or provided by
the Company or its representatives to the Buyer (as to diligence matters or
otherwise) or with respect to any statements made regarding any such information
by the Company, its representatives or the Collateral Agent to the Buyers.

 

(j)           Survival. Unless this Agreement is terminated under Section 8, the
representations and warranties of the Company and the Buyers contained in
Sections 2 and 3 and the agreements and covenants set forth in Sections 4, 5 and
9 shall survive the Closing for a period of one (1) year from the date hereof.
Each Buyer shall be responsible only for its own representations, warranties,
agreements and covenants hereunder.

 

(k)          Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

(l)           No Strict Construction. The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.

 

(m)          Remedies. Each Buyer and each holder of the Securities shall have
all rights and remedies set forth in the Transaction Documents and all rights
and remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law. Any Person having any rights under any provision of this Agreement shall be
entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law. Furthermore, the
Company recognizes that in the event that it fails to perform, observe, or
discharge any or all of its obligations under the Transaction Documents, any
remedy at law may prove to be inadequate relief to the Buyers. The Company
therefore agrees that the Buyers shall be entitled to seek temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages and without posting a bond or other security.

 

(n)          Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Buyer exercises a right, election, demand or
option under a Transaction Document and the Company does not timely perform its
related obligations within the periods therein provided, then such Buyer may
rescind or withdraw, in its sole discretion from time to time upon written
notice to the Company, any relevant notice, demand or election in whole or in
part without prejudice to its future actions and rights.

 

 -11- 

 

 

(o)          Payment Set Aside. To the extent that the Company makes a payment
or payments to the Buyers hereunder or pursuant to any of the other Transaction
Documents or the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.

 

(p)          Independent Nature of Buyers’ Obligations and Rights. The
obligations of each Buyer under any Transaction Document are several and not
joint with the obligations of any other Buyer, and no Buyer shall be responsible
in any way for the performance of the obligations of any other Buyer under any
Transaction Document. Nothing contained herein or in any other Transaction
Document, and no action taken by any Buyer pursuant hereto or thereto, shall be
deemed to constitute the Buyers as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Buyers are
in any way acting in concert or as a group with respect to such obligations or
the transactions contemplated by the Transaction Documents and the Company
acknowledges that the Buyers are not acting in concert or as a group with
respect to such obligations or the transactions contemplated by the Transaction
Documents. Each Buyer confirms that it has independently participated in the
negotiation of the transaction contemplated. Each Buyer shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of any other Transaction Documents,
and it shall not be necessary for any other Buyer to be joined as an additional
party in any proceeding for such purpose.

 

[Signature Page Follows]

 

 -12- 

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

  COMPANY:       APPLIED DNA SCIENCES, INC.       By:       Name: Beth Jantzen  
  Title: Chief Financial Officer

 

[Signature Page to Securities Purchase Agreement]

 

 

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

Attestation of Receipt of Documents

 

Each Buyer hereby attests to receipt and review of the following documents:

 

1)Purchase Agreement (including all exhibits and schedules)

 

2)Registration Rights Agreement

 

3)Security Agreement

 

4)Form of Note

 

  BUYERS:         By:       Name:     Title:

 

[Signature Page to Securities Purchase Agreement]

 

 

 

 

SCHEDULE OF BUYERS

 

(1)  (2)  (3)   (4)   (5)  Buyer 

Address and

Facsimile Number

 

Aggregate

Principal

Amount of

Notes

  

Purchase

Price

   Legal Representative’s
Address and
Facsimile Number  James A. Hayward  50 Health Sciences Drive, Stony Brook, NY
11790  $500,000   $2.50                       Wayne Buchen  50 Health Sciences
Drive, Stony Brook, NY 11790  $50,000   $2.50      

 

 

 

 

EXHIBITS

 

Exhibit A Form of Notes Exhibit B Registration Rights Agreement Exhibit C Form
of Security Agreement of the Company Exhibit D Transfer Agent Instructions

 

 

 

 

Exhibit A

 

Form of Notes

 

 Exhibit A-1 

 

 

Exhibit B

 

Registration Rights Agreement

 

 Exhibit B-1 

 

 

Exhibit C

 

Form of Security Agreement of the Company

 

 Exhibit C-1 

 

 

Exhibit D

 

TRANSFER AGENT INSTRUCTIONS
APPLIED DNA SCIENCES, INC.

 

November 29, 2018

 

American Stock Transfer and Trust Company, LLC
Operations Center
6201 15th Avenue, Third Floor
Brooklyn, NY 11219
Attention: [●]

 

Ladies and Gentlemen:

 

Reference is made to that certain Securities Purchase Agreement, dated as of
November 29, 2018 (the “Agreement”), by and among Applied DNA Sciences, Inc., a
Delaware corporation (the “Company”), and the investors listed on the Schedule
of Buyers attached thereto (collectively, the “Buyers”), pursuant to which the
Company is issuing to the Buyers secured convertible notes of the Company (the
“Notes”), which will be convertible into shares of the Company’s common stock,
$0.001 par value per share (the “Common Stock”). The shares of Common Stock to
be converted thereunder are referred to herein as the “Conversion Shares.”

 

This letter shall serve as our authorization and direction to you (provided that
you are the transfer agent of the Company at such time) to issue the Conversion
Shares to or upon the order of a Buyer from time to time upon delivery to you of
a properly completed and duly executed Conversion Notice, in the form attached
hereto as Exhibit I, which has been acknowledged by the Company as indicated by
the signature of a duly authorized officer of the Company thereon.

 

Specifically, upon receipt by the Company of a copy of a Conversion Notice, the
Company shall as soon as practicable, but in no event later than two (2)
Business Days (as defined below) after receipt of such Conversion Notice,
deliver a Conversion Notice, which shall constitute an irrevocable instruction
to you to process such Conversion Notice in accordance with the terms of these
instructions. Upon your receipt of a copy of the executed Conversion Notice, you
shall use your best efforts to, (A) provided you are participating in the DTC
Fast Automated Securities Transfer Program, credit the aggregate number of
shares of Common Stock to which Buyer shall be entitled to Buyer’s or its
designee’s balance account with DTC through its Deposit/Withdrawal at Custodian
system or (B) issue and deliver (via reputable overnight courier) to Buyer, a
certificate representing such Securities that is free from all restrictive and
other legends, registered in the name of Buyer or its designee (the date by
which such credit is so required to be made to the balance account of Buyer’s or
Buyer’s nominee with DTC or such certificate is required to be delivered to
Buyer pursuant to the foregoing is referred to herein as the “Required Delivery
Date”).

 

You acknowledge and agree that so long as you have previously received (a)
written confirmation from the outside legal counsel of the Company that either
(i) a registration statement covering resales of the Conversion Shares has been
declared effective by the Securities and Exchange Commission (the “SEC”) under
the Securities Act of 1933, as amended (the “1933 Act”), or (ii) that sales of
the Conversion Shares may be made in conformity with Rule 144 under the 1933
Act, and (b) if applicable, a copy of such registration statement, then, as soon
as practicable after your receipt of a notice of transfer or Conversion Notice,
you shall issue the certificates representing the Conversion Shares and such
certificates shall not bear any legend restricting transfer of the Conversion
Shares thereby and should not be subject to any stop-transfer restriction;
provided, however, that if such Conversion Shares are not registered for resale
under the 1933 Act or able to be sold under Rule 144, then the certificates for
such Conversion Shares shall bear the following legend:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER
(IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE
TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

 Exhibit D-1 

 

 

A form of written confirmation from the Company’s outside legal counsel that a
registration statement covering resales of the Conversion Shares has been
declared effective by the SEC under the 1933 Act is attached hereto as
Exhibit II.

 

Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions. Should you have any questions
concerning this matter, please contact me at (631) 240-8800.

 

  Very truly yours,         APPLIED DNA SCIENCES, INC.         By:       Name:
Beth Jantzen     Title: Chief Financial Officer

 

 Exhibit D-2 

 

 

THE FOREGOING INSTRUCTIONS ARE

ACKNOWLEDGED AND AGREED TO

this 29th day of November, 2018

AMERICAN STOCK TRANSFER AND TRUST COMPANY, LLC

 

By:       Name:       Title:    

 

Enclosures

 

 Exhibit D-3 

 

 

EXHIBIT I

 

APPLIED DNA SCIENCES, INC.
CONVERSION NOTICE

 

Reference is made to the Secured Convertible Note (the “Note”) issued to the
undersigned by Applied DNA Sciences, Inc. (the “Company”). In accordance with
and pursuant to the Note, the undersigned hereby elects to convert the
Conversion Amount (as defined in the Note) of the Note indicated below into
Conversion Shares (as defined in the Note) of the Company, as of the date
specified below.

 

  Date of Conversion:  

 

  Aggregate Conversion Amount to be converted:  

 

Please confirm the following information:

 

  Conversion Price:  

 

  Number of shares of Common Stock to be issued:  

 

Please issue the Common Stock into which the Conversion Amount of the Note is
being converted in the following name and to the following address:

 



  Issue to:                                   Facsimile Number:  

 

  Authorization:  

 

  By:           Title:  

 

  Dated:  

 

  Account Number:     (if electronic book entry transfer)

 

  Transaction Code Number:     (if electronic book entry transfer)

 

 Exhibit I-1 

 

 

ACKNOWLEDGMENT

 

The Company hereby acknowledges this Conversion Notice and hereby directs
American Stock Transfer and Trust Company, LLC to issue the above indicated
number of shares of Common Stock in accordance with the Transfer Agent
Instructions dated November 29, 2018 from the Company and acknowledged and
agreed to by American Stock Transfer and Trust Company, LLC.

 

  APPLIED DNA SCIENCES, INC         By:       Name:     Title:

 

  

 

 

EXHIBIT II

 

FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT

 

American Stock Transfer and Trust Company, LLC
Operations Center
6201 15th Avenue, Third Floor
Brooklyn, NY 11219

Telephone: (718) 921-8210

Attention: [·]

 

Re: Applied DNA Sciences, Inc.

 

Ladies and Gentlemen:

 

We are counsel to Applied DNA Sciences, Inc., a Delaware corporation (the
“Company”), and have represented the Company in connection with that certain
Securities Purchase Agreement, dated as of [●], 2018 (the “Securities Purchase
Agreement”), entered into by and among the Company and the buyers named therein
(collectively, the “Holders”) pursuant to which the Company issued to the
Holders secured convertible notes (the “Notes”) which are convertible into the
Company’s common stock, $0.001 par value per share (the “Common Stock”).
Pursuant to the Securities Purchase Agreement, the Company also has entered into
a Registration Rights Agreement with the Holders (the “Registration Rights
Agreement”) pursuant to which the Company agreed, among other things, to
register the resale of the Registrable Securities (as defined in the
Registration Rights Agreement), including the shares of Common Stock issuable
upon conversion of the Notes under the Securities Act of 1933, as amended (the
“1933 Act”). In connection with the Company’s obligations under the Registration
Rights Agreement, on _______, 201_, the Company filed a Registration Statement
on Form S-1 (File No. 333-_____________) (the “Registration Statement”) with the
Securities and Exchange Commission (the “SEC”) relating to the Registrable
Securities which names each of the Holders as a selling shareholder thereunder.

 

In connection with the foregoing, we advise you that the SEC has entered an
order declaring the Registration Statement effective under the 1933 Act at
[ENTER TIME OF EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and we have no
knowledge, based upon our review of the list of current stop orders available on
the SEC’s website, that any stop order suspending its effectiveness has been
issued or that any proceedings for that purpose are pending before, or
threatened by, the SEC and the Registrable Securities are available for resale
under the 1933 Act pursuant to the Registration Statement.

 

 Exhibit II-1 

 

 

This letter shall serve as our standing instruction to you that the shares of
Common Stock are freely transferable by the Holders pursuant to the Registration
Statement. You need not require further letters from us to effect any future
legend-free issuance or reissuance of shares of Common Stock to the Holders as
contemplated by the Company’s Irrevocable Transfer Agent Instructions dated
November 29, 2018, provided at the time of such reissuance, the Company has not
otherwise notified you that the Registration Statement is unavailable for the
resale of the Registrable Securities.

 

  Very truly yours,         [ISSUER’S COUNSEL]         By:         cc: [LIST
NAMES OF BUYERS]    

 

 Exhibit II-2 

 